 GROVE SHEPHERD WILSON & KRUGE, INC.2O9intimate, and substantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V.THE REMEDYHaving found that the Respondent has refused to bargain with- the Union bysponsoring and promoting among its employees in an appropriate unit, a petition forthe withdrawal of union-shop authority; by dealing with them directly and individuallyin matters that constituted the subject matter of collective bargaining, and by refusingthe Union's request for certain wage data, it will be recommended that the Respond-ent forthwith furnish to the Union the name, classification, hours worked, and wagerate of each employee in the appropriate unit, and cease and, desist from other-practices found to constitute a refusal to bargain.Upon the basis of the above findings of fact, and upon the entire. record'in the case,Imake the following:CONCLUSIONS OF LAW1.Retail Clerks Union, Local 1167, AFL, is a labor organization within-the mean-ing of Section 2 (5) of the Act.2.All employees of F. W. Woolworth Co., at its San Bernardino, California, store,including order or merchandise girls, lunch or fountain department employees,trainees, and employees working at least 8 hours a week as regular part-time em-ployees, but excluding the manager, assistant manager, assistant manager-in charge oflunch or fountain department, personnel supervisor, office supervisor, stockroomsupervisor, floor supervisors, and all other supervisors as defined- in Section 2 (11) of -the Act, constitute a unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.3.At all times since March 22, 1951, the Union has been the, exclusive repre-sentative for purposes of collective bargaining of all the employees in the aforesaidappropriate unit, within the meaning of Section 9 (a) of the Act.4.By refusing to provide the Union with information as to (1) the name,classification, hours worked, and wage rate of each employee in the appropriate unit;(2) by dealing directly and individually with employees in the appropriate unitconcerning matters that constituted the subject matter of collective bargaining; and(3) by sponsoring and promoting among employees in the appropriate unit a petitionforwithdrawal of union-shop authority under Section 9 (e) of the Act, theRespondent has engaged in and is engaging in unfair labor practices within the mean-ing of Section 8 (a) (5) and 8 (a) (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]GROVE SHEPHERD WILSON & KRUGE, INC., AND HENDRICKSON BROS.,INC., SEVERALLY AND AS A JOINT VENTURE KNOWN AS GROVE-HEN-DRICKSON; AND THE NASSAU & SUFFOLK CONTRACTORS ASSOCIATION,INC.andALFRED WILLIAM MAYERandSUFFOLK COUNTY DISTRICTCOUNCIL, UNITED BROTHERHOOD OF CARPENTERS AND JOINERS OFAMERICA, AFL, PARTY TO THE CONTRACTLOCAL1483AND SUFFOLK COUNTY D I S T R I C T COUNCIL, UNITEDBROTHERHOOD OF CARPENTERS AND JOINERS OF AMERICA,AFLandALFRED WILLIAM MAYERandTHE NASSAU & SUFFOLK CONTRACTORSASSOCIATION, INC., AND ITS MEMBERS LISTED ON APPENDIXF,AT-TACHED HERETO, PARTIES TO THE CONTRACT.Cases Nos.2-CA-2984and 2-CB-867.July 00,1954Decision and OrderOn December 10, 1953, Trial Examiner Lloyd Buchanan issued hisIntermediate Report in the above-entitled proceeding, finding that the109 NLRB No. 21. 210DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondents had engaged in and were engaging in certain unfair laborpractices, and recommending that they cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.The Trial Examiner also foundthat the Respondents had not engaged in certain other unfair laborpractices and recommended that the complaint be dismissed in thatrespect.Thereafter, the General Counsel and the Respondents filedexceptions to the Intermediate Report and supporting briefs.'The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthese cases, and hereby adopts the findings,' conclusions, and recom-mendations of the Trial Examiner with the following modifications.1.The General Counsel excepted to the Trial Examiner's findingthat Grove, Hendrickson, and Grove-Hendrickson did not violate sec-tion 8 (a) (3) and (1) of the Act by failing to hire Mayer, the Charg-ing Party, and that the Suffolk County District Council and Local1483, herein called the Union, did not violate Section 8 (b) (2) and(1) (A) of the Act by causing or attempting to cause Grove, Hen-drickson, and Grove-Hendrickson to deny employment to Mayer be-cause he had not been referred by the Union.While we agree withthe Trial Examiner that the record does not support a finding thatGrove and Hendrickson violated the Act with respect to Mayer, weotherwise find merit in the General Counsel's exceptions.Briefly stated, the pertinent facts giving rise to the refusal to employMayer are these :Sometime during 1952, and under the sponsorship of Grove, Groveand Hendrickson formed a joint venture, herein called Grove-Hen-drickson, for the purpose of bidding on the Calverton project.Pur-suant to the joint venture agreement, Grove-Hendrickson became thesole employer of the carpenters here involved. In October 1952,Grove-Hendrickson was awarded the construction contract for theproject, and it immediately commenced to hire the necessary comple-ment of carpenters.The record discloses that Mattson, who was amember of the Union, was selected by Grove-Hendrickson as a car-penter foreman and was accordingly delegated the sole authority tohire and discharge carpenters under his jurisdiction.Between October 14, 1952, the date on which Mattson assumed hisduties, and October 29, the date on which Mayer sought employment,' The Respondents'request for oral argument is hereby denied as the record,the excep-tions,and the briefs adequately present the issues and the positions of the parties.2The Trial Examiner found that Grove Shepherd Wilson & Kruge,Inc. and Grove-Hendrickson did not "maintain in effect and enforce the terms of a collective bargainingagreement"with the Union which contained illegal union-security provisions,and thereforedid not violate Section 8(a) (3) of the Act in this connection.As no exceptions havebeen taken to this finding, we adopt itpro forma. GROVE SHEPHERD WILSON&KRUGE, INC.211Mattson employed approximately 52 carpenters for work on the proj-ect.With respect to the procurement of carpenters,Mattson testifiedat the hearing that applicants for jobs presented themselves at themorning "shape-up" and, if qualified,were hired regardless of unionaffiliation.When the workload required additional carpenters, thesewere obtained by notifying the shop steward, Jendral,to be on thealert for such men, orby notifyingother carpenters on the projectto inform qualified friends of the job vacancies.In some instances,Mattson asserted that he obtained carpenters through personal con-tact with men with whom he had worked at other construction sites.However, of the 52 carpenters hired prior to October 29, it appearsthat only 3 were directly solicited by Mattson,1 of whom was thepresident of Mattson's Local,while approximately 3 others were "re-quested"by Mattson from an unknown source.Of the remainingcarpenters,Mattson was unable to state how many appeared; at theproject at the inivitation of Shop Steward Jendral,"one of my bestsources of contact," or through the solicitation of other carpenters onthe project.Moreover, of all the carpenters hired by Mattson, itappears that only one was not a member of the Union at the time ofhis employment.With respect to this individual, Mattson testifiedthat he was a "bit surprised" when Jendral informed him of this Jact,but was assured by Jendral that the individual had appliedfor;mem-bership.The record reveals that this carpenter was admitted tomembership within 5 days after his employment, at the next regularlyscheduled meeting of the Union.On the morning of October 29, Mayer, who was a member of theUnion, visited the project between the hours of 9 and 11 a. m. insearch of employment as a carpenter.Mayer, who stated that he wasaware that no jobs could be obtained in the locality unless the Unionreferred the applicant,was informed by Mattson that all necessarycarpenters had been hired at the regular 8 a. in. "shape-up"and thatno jobs were available.Apparently at Mayer's insistence,Mattsontook Mayer's name and telephone number for future reference, ex-plaining at the hearing that he does this as a matter of courtesy forall applicants who request it.At no time thereafter did Mayer visitthe project for employment or did Mattson telephone Mayer.Therecord discloses that the book in which Mattson entered Mayer's nameand telephone number contained the names of other carpenters, someof whom were called by Mattson. The record further reveals, andthe Trial Examiner noted, that carpenters have on occasion beenhired after the regular"shape-up" time.According to Mattson's testimony,Mattson informed Shop StewardJendral on October 28 that 14 carpenters would be needed the follow-ing day.The requisite number of carpenters appeared at the shapeup334811-55-vol. 109-15 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDon the morning of October 29 and were hired. Because of a shortageof materials, Mattson testified that only nine were taken on that dayand the remainder were instructed to report for work on October30.Approximately five other carpenters were hired subsequent toOctober 30.During his examination, Mattson averred that he had never beeninstructed to hire only those carpenters who had obtained a referralfrom the Union.Meinertz, the Union's business agent, testified thatthe Union did not maintain a practice of referring members for jobs,although he furnished "leads" to union members.However, the Gen-eral Counsel introduced into evidence, as an admission against inter-est, a signed, sworn statement by Mattson which was made to a Boardfield examiner in January 1953. In this sworn statement, Mattsonrelated that, with respect to the hiring of carpenters,I customarily tell my shop steward, Leo Jendral, of the [Union],the number of carpenters I need.He calls up the business agent.Iver Meinertz, and Meinertz sends the carpenters or apprenticesdown.There have been carpenters coming around looking forjobs, but I haven't hired anyone freelance-off the lot-theyall come through the union by my contacting Jendral. That'sthe way hiring is generally done. . . . I hire through the shopsteward, or otherwise there might be a squabble between me andthe business agent. . . . One of the main reasons I request theshop steward for carpenters is that the union is more familiarwith men who are capable of doing form work, and I am sure ofgetting capable men, which I may not get capable men if I hireoff the streets. I believe the union would raise the devil withme if I hired out-of-towners or non-union men; that is my un-derstanding of what probably would happen.With respect to Mayer's application for employment, Mattson fur-ther averred in his statement thatThe reason I have not hired Mayer or any other carpenter offthe street is that I always hire by asking Jendral for carpenters.The Union has always been able to supply carpenters. If theunion had sent Mayer down in one of the groups I hired, I wouldhave hired him.Finally, with respect to the procurement of carpenters on October 29,Mattson stated :On that day, in the morning, about 8 A.M., I hired 8 carpenters ;I had asked Jendral to send down about 14 men the day before.On Oct. 30, 1952, I hired about 7 more carpenters sent down by theunion.The shop steward always checks the carpenters' unioncards before I hire them; Jendral then takes the men if he feels GROVE SHEPHERD WILSON & KRUGE, INC.213they are satisfactory into the timekeeper's office to be signed upfor the payroll.After they are signed up I assign them to crewsor foremen.During further examination, Mattson sought to repudiate this state-ment.He first contended that his reason for signing the statementwas because the field examiner had "scared" him into it.He thenadmitted that he was not physically frightened, but signed it becausehe wanted to spare the field examiner the inconvenience of having tomake another trip to the project.He finally contended that the hourwas so late and it was so dark when the statement was drawn up thathe could not read the document properly before signing.However,Mattson conceded that the foregoing statements were read to him be-fore he signed the document, and did not deny the truth of the state-ments so made.The Trial Examiner properly accepted Mattson's admission as posi-tive evidence respecting the manner in which carpenters were employedat the project 3 In appraising the probative value of the admission,however, the Trial Examiner concluded that while he was "not quitesatisfied with his [Mattson's] attempt to avoid responsibility for thestatement, which he signed, it stands alone in contradiction to otherreliable evidence concerning hiring practices" at the project.He there-fore did "not rely on Mattson's statement as proof of the, violationalleged."This "other evidence" upon which the Trial Examiner ap-parently did rely consisted of the testimony of Bower, the projectmanager, that he informed Mattson that Grove's hiring policies wereto be put into effect; Business Agent Meinertz' testimony that theUnion had no office in the area and therefore any referral systemwould be "impractical if not impossible" of operation; and, Mattson'stestimony at the hearing regarding the manner in which he procuredcarpenters and the fact that no jobs were available when Mayer appliedfor employment.An analysis of all the evidence convinces us that the Trial Examinerfailed to accord proper weight to Mattson's admission in resolving theissue as to whether a practice was maintained at the Calverton proj-ect respecting union referrals.The record discloses that Grove's hir-ing policy, as enunciated by Grove's president and communicated toBower and Mattson, provided that carpenters should be hired who"are efficient and capable of carrying out the work in the propermanner," and contained no specific direction to hire regardless ofunion membership, as the Trial Examiner observed.Moreover, Busi-ness Agent Meinertz, while testifying that the Union had no office inthe area, acknowledged that he was available at his home telephoneat the end of the working day for the transaction of union business,3SeeReederMotor Company,96 NLRB 831, 835. 214DECISIONSOF NATIONAL LABOR RELATIONS BOARDthat he visited the projects under his jurisdiction, and that he fur-nished telephonic "leads" to carpenters seeking employment. In con-trast to this evidence is the signed, sworn statement, elicited fromMattson within 2 months after the Mayer incident, and after Mattsonbecame aware that Mayer had filed a charge with the Board, in whichMattson related with positive clarity that he "customarily" informshis shop steward of his employment needs, that the steward then tele-phones the business agent regarding job vacancies, that the businessagent dispatches the necessary number of carpenters, and that the"shop steward always checks the carpenters' union cards before I hirethem."Mattson further related that he had requested 14 carpentersfrom Jendral on October 28 but only the 8 whom he hired on October29 appeared at the project, and that on October 30, the day after Mayerapplied for employment, and when jobs were available, Mattsonhiredan additional 7 who had been "sent down by the union." Finally,Mattson stated that "If the union had sent Mayer down in one of thegroups I hired, I would have hired him."Viewing Mattson's admission in this posture, we conclude that theevidence set forth in the statement preponderates in favor of a findingthatMattson maintained an unlawful hiring practice at the projectwhereby only union members referred by the Union were employed forcarpentry work.We find that Mayer was refused employment as acarpenter as a result of this practice and not because jobs were thenunavailable.Accordingly, the parties who maintained this unlawfulpractice are responsible for Mayer's failure to obtain employment.The complaint alleged that Grove, Hendrickson, and Grove-Hen-drickson violated Section 8 (a) (3) and (1) of the Act by refusing toemploy Mayer because he had not been referred by the Union under theunlawful hiring practice.The record reveals that, for the purposeof undertaking the Calverton project, Grove and Hendrickson sub-merged their identity in Grove-Hendrickson.The latter thereuponassumed the proportions of a separate entity, became the sole employerof the carpenters here involved, maintained a separate bank account,separate withholding and social-security tax accounts, as well as sepa-rate books of account. In view of these circumstances, we find thatGrove-Hendrickson, and not Grove or Hendrickson, constituted the"Employer" at the project 4 and that any violation of the Act in con-nection with the refusal to employ Mayer is attributable solely toGrove-Hendrickson.We shall therefore dismiss the complaint inso-far as it alleges that Grove and Hendrickson violated the Act with re-spect to Mayer.We now turn to the basic question raised by the General Counsel'sexceptions, namely, whether Mattson's admission that an unlawful4 seeWillamette NationalLumberCompany,'107NLRB 1141;Wallcoa' ConstructionCo, Inc.,87 NLRB 371. GROVE SHEPHERD WILSON & KRUGE, INC.215referral system was maintained at the project, and that Mayer wasdenied employment because he had not been so referred, binds Grove-Hendrickson and/or the Union, and thus attributes to them a courseof conduct which is violative of Section 8 (a) (3) and (1) and 8 (b)(2) and (1) (A) of the Act, respectively.An admission against interest, made by an agent who is acting with-in the actual or apparent scope of authority vested in him by his prin-cipal, is admissible against and binding upon that principal.5 In theinstant case, it is undisputed that when Mattson was employed, Grove-Hendrickson delegated to him the sole authority to hire and dischargecarpenters under his jurisdiction, and therefore clothed him withagency powers to act in that general area on its behalf. In doing so,Mattson's authority to hire was limited only by Grove-Hendrickson'sinjunction to hire those carpenters who "are efficient and capable ofcarrying out the work in the proper manner."When, as Mattsonadmitted, he hired only capable carpenters, the sole limitation uponhis agency powers was satisfied.By conditioning employment upona prior union referral, which, as indicated above, involved the rejectionof applicants not acceptable to the Union, Mattson was nonethelessacting within the general area of authority delegated to him by Grove-Hendrickson to hire carpenters for work on the project.His admis-sion against interest, that he maintained the above referral practice,and that Mayer was denied employment because he had not been re-ferred under the arrangement by the Union, therefore bound his prin-cipal, Grove-Hendrickson.Accordingly, we find, contrary to the TrialExaminer, that, by denying employment to Mayer pursuant to an un-lawful hiring practice, Grove-Hendrickson violated Section 8 (a) (3)and (1) of the Act.Mattson's agency was of a dual character.He not only acted forGrove-Hendrickson in hiring and discharging carpenters under hisjurisdiction, but he acted for the Union in his capacity as a foreman.Mattson, who was a member of the Union, testified that he abided bytheUnion's constitution, bylaws, and working rules.The Union'sconstitution provides that "Members who contract work or becomeforemen, must comply with Union rules and hire none but membersof the United Brotherhood."The working rules require all foremento aid the job steward to check all carpenters' union dues books to in-sure that members are in good standing, they prescribe the mannerin which nonunion job applicants may obtain membership, and theyproscribe the employment of nonunion men with those belonging tothe Union.By undertaking to police the Union's working rules underthe authority delegated to him by the constitution, Mattson assumed5 SeeWtigmore, On Evidence,Sec. 1078.6 SeeCement Masons Local No. 555,102NLRB 1408. 216DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe status of an agent for the Union.'His admission that he hiredonly those carpenters who had been referred by the Union, even if suchaction had not been specifically authorized by the Union," was mani-festly within the scope of the general authority delegated to him bythe constitution, bylaws, and working rules, and operated to bind theUnion.'In view of the foregoing, and the record as a whole, we findthat the Union, by participating in an unlawful hiring practice, there-by caused Grove-Hendrickson to deny employment to Mayer. Indoing so, we conclude that the Union violated Section 8 (b) (2) and(1) (A) of the Act.2. In its exceptions to the Intermediate Report, the Union objectedto the Trial Examiner's findings that Hendrickson and the Associationviolated Section 8 (a) (3) and (1), and the Union violated Section 8(b) (2) and (1) (A) of the Act, by maintaining the illegal union-security clauses in a contract to which they were parties.10The Unioncontends that the record is barren of any evidence that Hendricksonand the Association 11 had any employees against whom the illegalclauses could expend their discriminatory force, and that the TrialExaminer erred in concluding that any of the employees of Hendrick-son or the Association were restrained in the exercise of their rightsunder Section 7 of the Act, as the complaint alleged.The complaint alleged, and the Trial Examiner found, that Hen-drickson was and has continuously been actively engaged in the con-struction of industrial structures and other buildings.The contractbetween the Union and the Association, to which Hendrickson was aparty, and which contained the unlawful union-security provisions,speaks in terms of the duties and obligations of the parties governingtheir respective employees.These facts, in our opinion, afford aproper basis for drawing the inference that Hendrickson has em-ployees against whom the illegal clauses operated to restrain them inthe exercise of their rights under Section 7 of the Act.The Union'sexceptions are therefore overruled.THE REMEDYIn view of the foregoing, we shall supplement the remedial recom-mendations of the Trial Examiner as follows :7 SeeCement Masons Local No 555,supra ; Howland DryGoodsCompany,85 NLRB1037, enfd.199 F. 2d 709 (C. A.2) ; Sunset Line and TwineCo., 79 NLRB 1487.8SeeSunset Lane and Twine Co, supra.9 See footnote6, supra.10 In their"Brief in Support of Intermediate Report and Recommended Order of theTrial Examiner," Hendrickson and the Association have indicated their willingness toabide by the Trial Examiner's findings in this connection,and to comply with the TrialExaminer's recommendations based thereonll While the Association, as such, would not normally employ any employees in theconstruction field, its action in signing the contract is that of an agent signing on behalfof its constituent principals.Therefore,itsmaintenance of the illegal provisions wouldoperate to restrain the exercise of protected rights of any employees of its principal,Hendrickson. GROVE SHEPHERD WILSON & KRUGE, INC.217We shall order the Respondent, Grove-Hendrickson, a joint venture,to offer to Alfred William Mayer immediate employment as a car-penter, or a position substantially equivalent-12 to that for which, heapplied, without prejudice to his seniority or other rights and privi-leges.We shall also order Grove-Hendrickson and the Union, jointlyand severally, to make Alfred William Mayer whole for any loss ofpay suffered as a result of the discrimination practiced against him,by payment to him of a sum equal to the amount he would normallyhave earned as wages from October 30, 1952, to the date of a properoffer of employment, less his net earnings during such period. Backpay shall be computed in a manner consistent with the Board's policyset forth in F. W.WoolworthCo.'sIn accordance with our usual practice,14 the period from the dateof the Intermediate Report herein to the date of this Decision andOrder will be excluded in computing the amount of back pay to whichMayer is entitled from Grove-Hendrickson and the Union, as theTrial Examiner recommended that the complaint, insofar as it allegedthat Grove-Hendrickson and the Union violated the Act by practic-ing discrimination against Mayer, be dismissed.We shall also order Grove-Hendrickson to make available to theBoard, upon request, payroll and other records to facilitate the check-ing of the amount of back pay due. Further, we shall provide thatupon notification by Local 1483 and Suffolk County District Council,United Brotherhood of Carpenters and Joiners of America, AFL, toGrove-Hendrickson, and to Mayer himself, that they have no objec-tion to the employment of Mayer, they shall not be liable for any backpay accruing after 5 days from the giving of such notice.We are persuaded that the Union's unfair labor practices foundabove are potentially related to similar unfair labor practices andthat danger of future commissions of such unlawful acts may beanticipated from the past course of conduct. The preventive purposesof the Act will be thwarted unless the Board's Order is coextensivewith the threat.Accordingly, we shall issue a broad cease and desistOrder against the Union, encompassing all employers within its terri-torial jurisdiction.OrderUpon the basis of the entire record in these cases, and pursuant toSection 10 (c) of the National Labor Relations Act, as amended, theNational Labor Relations Board hereby orders that :I.The Respondent, Hendrickson Bros., Inc., Valley Stream, NewYork, its officers, agents, successors, and assigns, shall :'SeeThe Chase NationalBank of the City of NewYork, San Juan, PuertoRico,Branch,65 NLRB 827.F. W. WoolworthCo., 90 NLRB 289u SeeSalant&Salant, Incorporated,92 NLRB 343. 218DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a)Cease and desist from :(1)Encouraging membership in the constituent locals of SuffolkCounty District Council, United Brotherhood of Carpenters andJoiners of America, AFL, or in any other labor organization, bymaintaining, renewing, or enforcing the clauses of any agreement withsaid Council, or any other labor organization, which require its em-ployees to join,or maintaintheir membership in, such labor organiza-tions as acondition of employment, unless such agreement has beenauthorized as provided in Section 8 (a) (3) of the Act.(2) In any like or related manner interfering with, restraining,or coercing its employees in the exercise of the right to self-organiza-tion, to form labor organizations, to join or assist labor organizations,to bargain collectively through representatives of their own choosing,and to engage in other concerted activities for the purpose of collec-tive bargaining or other mutual aid or protection, or to refrain fromany or all of such activities, except to the extent that such right maybe affected by an agreement requiring membership in a labor organi-zation as a condition of employment, as authorized in Section 8 (a)(3) of the Act.(b)Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(1)Post at its office in Valley Stream, New York, and in each ofits places of employment in Nassau and Suffolk Counties, copies ofthe notices attached hereto and marked "Appendixes A, B, D, andE." 15Copies of said notice, to be furnished by the Regional Directorfor the Second Region, shall, after being duly signed by the respectiverepresentatives, be posted by Hendrickson immediately after receiptthereof, and be maintained by it for sixty (60) consecutive days there-after, in conspicuous places, including all places where notices to itsemployees are customarily posted.Reasonable steps shall be takenby Hendrickson to insure that said notices are not altered, defaced,or covered by any other material.(2)Notify the Regional Director for the Second Region, in writ-ing,within ten (10) days from the date of this Order, what stepsit had taken to comply herewith.II.The Respondent, The Nassau & Suffolk Contractors Associa-tion, Inc., Minneola, New York, its officers, agents, successors, and as-signs, shall :(a)Cease and desist from :(1)Encouraging membership in the constituent locals of SuffolkCounty District Council, United Brotherhood of Carpenters andJoiners of America, AFL, or in any other labor organization, by351n the event that this Order is enforced by a decree of the United States Couit ofAppeals,there shall be substituted for the words "Pursuant to a Decision and Order" thewords, "Pursuant to a Decree of the United States Court of Appeals, Enfoi crag an Order " GROVE SHEPHERD WILSON & KRUGE, INC.219maintaining, renewing, or enforcing the clauses of any agreementwith said Council or any other labor organization, which requiresemployees to join, or maintain their membership in, such labor organi-zations as a condition of employment, unless such agreement has beenauthorized as provided in Section 8 (a) (3) of the Act.(2) In any like or related manner interfering with, restraining, orcoercing employees in the exercise of the right to self-organization,to form labor organizations, to join or assist labor organizations, tobargain collectively through representatives .of their own choosing,and to engage in other concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrain from anyor all such activities, except to the extent that such right may beaffected by an agreement requiring membership in a labor organiza-tion as a condition of employment, as authorized in Section 8 (a) (3)of the Act.(b)Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(1)Mail to the Regional Director for the Second Region signedcopies of the notice attached hereto and marked "Appendix B," 113 forposting by Hendrickson Bros., Inc.Copies of said notice, to befurnished by the Regional Director for the Second Region shall, afterbeing duly signed by the Association's representative, be forthwithreturned to said Regional Director for such posting.(2)Mail to each member of the Association, a list of whom appearsin "Appendix F" attached hereto, a copy of "Appendix B" heretoattached, with the request that said members post such notice imme-diately upon receipt thereof, and maintain it for sixty (60) consecu-tive days thereafter, in conspicuous places where notices to theiremployees are customarily posted, and further request that said mem-bers take reasonable steps to insure that such notices are not altered,defaced, or covered by any other material.(3)Notify the Regional Director for the Second Region, in writing,within ten (10) days from the date of this Order, what steps it hastaken to comply herewith.III.The Respondent, Grove-Hendrickson, a Joint Venture, inCalverton, New York, its officers, agents, successors, and assigns, shall :(a)Cease and desist from:(1)Entering into, maintaining, or enforcing any agreement orarrangement requiring membership in a labor organization as a con-dition of employment, unless such agreement or arrangement is au-thorized in Section 8 (a) (3) of the Act.'° In the event that this Order is enforced by a decree of the United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords, "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." 220DECISIONSOF NATIONAL LABOR RELATIONS BOARD(2)Discriminating against Alfred William Mayer, or any otheremployee, in violation of Section 8 (a) (3) of the Act, at the requestor instigation of Local 1483 and Suffolk County District Council,United Brotherhood of Carpenters and Joiners of America, AFL, orany other labor organization.(3) In any like or related manner interfering with, restraining, orcoercing employees in the exercise of the right to self-organization,to form labor organizations, to bargain collectively through repre-sentatives of their owit choosing, and to engage in other concertedactivities for the purpose of collective bargaining or other mutualaid or protection, or to refrain from any or all of such activities, exceptto the extent that such right may be affected by an agreement requir-ing membership in a labor organization as a condition of employment,as authorized in Section 8 (a) (3) of the Act.(b)Take the following affirmative action, which the Board findswill effectuate the policies of the Act:(1)Offer to Alfred William Mayer immediate employment as acarpenter, or other employment substantially equivalent to that forwhich he applied, without prejudice to his seniority or other rightsand privileges.(2)Upon request, make available to the Board or its agents forexamination or copying all payroll records, social-security paymentrecords, timecards, personnel records and reports, and all other rec-ords necessary to analyze the amounts of back pay due under the termsof this Decision and Order.(3)Post in conspicuous places at its Calverton, New York, project,copies of the notice attached hereto and marked "Appendix C." 17Copies of said notice, to be furnished by the Regional Director foithe Second Region, shall, after being duly signed by Grove-Hendrick-son's representative, be posted by it immediately upon receipt thereof,and maintained by it for a period of sixty (60) consecutive days there-after in conspicuous places, including all places where notices to theemployees are customarily posted.Reasonable steps shall be takenby Grove-Hendrickson to insure that said notices shall not be altered,defaced, or covered by other material.(4)Notify the Regional Director for the Second Region, in writ-ing, within ten (10) days from the date of this Order what steps ithas taken to comply herewith.IV. The Respondent, Local 1483, United Brotherhood of Carpen-ters and Joiners of America, AFL, Patchogue, New York, its officers,agents, successors, and assigns, shall :17 In the event that this Order is enforced by a decree of the United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords, "Pursuant to a Decree of the United States Court of Appeals, Enforcingan Order." GROVE SHEPHERD WILSON & KRUGE, INC.221(a)Cease and desist from:(1)Entering into, maintaining, and performing any agreementor arrangement requiring membership in a labor organization as acondition of employment except as authorized in Section8 (a) (3)of the Act.(2)Causing or attempting to cause Grove-Hendrickson, or anyother employer within its territorial jurisdiction, to discriminateagainst employees in violation of Section 8 (a) (3) of the Act.(3)Directly or through the Council, maintaining, renewing, orenforcing the clauses of any agreement with The Nassau & SuffolkContractors Association, Inc., or any other employer within its ter-ritorial jurisdiction, which require employees to join, or maintaintheir membership in Local 1483 or any other labor organization as acondition of employment, unless such agreement has been authorizedas provided in Section 8 (a) (3) of the Act.(4) In any like or related mannercausing or attempting to causeany member of the Association or any other employer within its ter-ritorial jurisdiction to discriminate against employees in violation ofSection 8 (a) (3) of the Act.(5) In any like or related manner restraining or coercing employeesin the exercise of the rights guaranteed in Section 7 of the Act.(b)Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(1) Immediately write Grove-Hendrickson, and send a copy to Al-fredWilliam Mayer, R. F. D. #1, Medford Station, New York, stat-ing that it has no objection to the employment of Mayer by Grove-Hendrickson with the same rights and privileges granted to allemployees.(2)Post at its office, if any, copies of the notice attached heretoand marked "Appendix D" and "Appendix E.11:111 Copies of saidnotice, to be furnished by the Regional Director for the Second Re-gion, shall, after being duly signed by the respective representatives,be posted by Local 1483, upon receipt thereof, and be maintained byit for sixty (60) consecutive days thereafter, in conspicuous places, in-cluding all places where notices to its members are customarily posted.Reasonable steps shall be taken by Local 1483 to insure that said no-tices are not altered, defaced, or covered by any other material.(3)Mail to the Regional Director for the Second Region, in writ-ing, within ten (10) days from the date of this Order, what steps ithas taken to comply herewith.(4)Mail to the Regional Director for the Second Region signedcopies of the notice attached hereto and marked "Appendix D," for28 In the event that this Order is enforced by a Decree of the United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords, "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." 222DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe posting by Grove-Hendrickson, Hendrickson Bros., Inc., and TheNassau & Suffolk Contractors Association, Inc. Copies of said notice,to be furnished by the Regional Director for the Second Region, shall,after being duly signed by the representative of Local 1483, be forth-with returned to said Regional Director for such posting.(5)Notify the Regional Director for the Second Region, in writ-ing, within ten (10) days from the date of this Order what steps ithas taken to comply herewith.V. The Respondent, Suffolk County District Council, UnitedBrotherhood of Carpenters and Joiners of America, AFL, West Say-ville,New York, its officers, agents,successors,and assigns,shall :(a)Cease and desist from :(1)Entering into, maintaining, and performing any agreement orarrangement requiring membership in a labor organizationas a con-dition of employment except as authorized in Section 8 (a) (3) ofthe Act, or causing or attempting to cause Grove-Hendrickson, orany other employer within its territorial jurisdiction, to discriminateagainst employees in violation of Section 8 (a) (3) of the Act.(2)Maintaining, renewing, or enforcing the clauses of any agree-ment with The Nassau & Suffolk Contractors Association, Inc., or anyother employer within its territorial jurisdiction, which require em-ployees to join, or maintain their membership in, the constituent lo-cals of the Council, or in any other labor organization, as a conditionof employment, unless such agreement has been authorized as pro-vided in Section 8 (a) (3) of the Act.(3) In any like or related manner causing or attempting to causeany member of the Association or any other employer within its terri-torial jurisdiction to discriminate against employees in violation ofSection 8 (a) (3) of the Act.(4) In any like or related manner restraining or coercing employeesin the exercise of the rights guaranteed in Section 7 of the Act.(b)Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(1) Immediately write Grove-Hendrickson, and send a copy toAlfred William Mayer, R.F.D. #1, Medford Station, New York, stat-ing that it has no objections to the employment of Mayer by Grove-Hendrickson with the same rights and privileges granted to allemployees.(2)Mail to the Reegional Director for the Second Region signedcopies of the notice attached hereto and marked "Appendix E" 13 forposting `by Hendrickson Bros., Inc., Grove-Hendrickson, The Nassau& Suffolk Contractors Association, Inc., and Local 1483.Copies of19In the event that this Order is enforced by a decree of the United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords,"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." GROVE SHEPHERDWILSON & KRUGE, INC.223said notice, to be furnished by the Regional Director for the SecondRegion, shall, after being duly signed by the Counsel's representative,be forthwith returned to said Regional Director for such posting.(3)Mailto each of its constituent locals a copy of "Appendix E"attached hereto, with the request that said locals post such notice im-mediately upon receipt thereof, and maintain it for sixty (60) con-secutive days thereafter, in a conspicuous place where notices to theirmembers arecustomarily posted ; and further request that said mem-bers of the Council take reasonable steps to insure that said noticesare not altered, defaced, or covered by any other material.(4)Notify the Regional Director for the Second Region, in writ-ing, within ten (10) days from the date of this Order what steps it hastaken to comply herewith.VI. The Respondents, Grove-Hendrickson, Local 1483, and SuffolkCounty District Council, United Brotherhood of Carpenters andJoiners of America, AFL, their officers, agents, representatives, suc-cessors, and assigns, shall, in addition to the respective action aboveordered, take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Make whole Alfred William Mayer for any loss of pay he mayhave suffered by reason of the discrimination practiced against him inthe manner set forth in "The Remedy" herein.(b)Mail to Alfred William Mayer copies of the notice attachedhereto and marked "Appendixes C, D, and E."(c)Notify the Regional Director for the Second Region, in writ-ing, within ten (10) days from the date of this Order what steps theyhave taken to comply herewith.IT IS FURTHER ORDERED that the complaint, insofar as it alleges that(1)Grove Shepherd Wilson & Kruge, Inc. and Grove-Hendricksonviolated Section 8 (a) (3) and (1) of the Act by maintaining illegal -union-security clauses, and (2) Hendrickson Bros., Inc., and GroveShepherd Wilson & Kruge, Inc. violated Section 8 (a) (3) and (1) ofthe Act with respect to Mayer, be, and it hereby is, dismissed.Appendix ANOTICE TO ALL E3IPLOYEIISPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that:WE WILL NOT maintain, renew, or enforce the clauses of anyagreement with Suffolk County District Council, United Brother-hood of Carpenters and Joiners of America, AFL, or any otherlabor organization, which require our employees to join, or main-tain their membership in, such labor organization as a condition 224DECISIONSOF NATIONALLABOR RELATIONS BOARDof employment, unless such agreement has been authorized as pro-vided in the National Labor Relations Act, as amended.WE WILL NOT in any like or related manner interfere with, re-strain, or coerceour employees in the exercise of the right to self-organization, to form labor organizations, to join or assist theconstituent locals of Suffolk County District Council, UnitedBrotherhood of Carpenters and Joiners of America, AFL, or anyother labor organization, to bargain collectively through repre-sentatives of their own choosing, and to engage in concerted ac-tivities for the purpose of collective bargaining or other mutualaid or protection, or to refrain from any or all of such activities,except to the extent that such right may be affected by an agree-ment requiring membership in a labor organization as a conditionof employment, as authorized in Section 8 (a) (3) of the Act.All our employees are free to become, remain, or to refrain frombecoming or remaining, members in good standing in Local 1483 or theconstituent locals of Suffolk County District Council, United Brother-hood of Carpenters and Joiners of America, AFL, or any other labororganization, except to the extent that this right may be affected byan agreement in conformity with Section 8 (a) (3) of the Act.HENDRICKSON BROS., INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Appendix BNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended,we hereby notify our employees that :WE WILLNOT maintain,renew,or enforce the clauses of anyagreement with SuffolkCounty District Council, United Broth-erhood of Carpenters and Joiners of America,AFL, orany otherlabor organization,which require employees to join, or maintaintheir membership in, such labor organization as a condition ofemployment,unless such agreement has been authorized as pro-vided in the National Labor Relations Act, as amended.WE WILL NOT in any like or related manner interfere with, re-strain, or coerce employees in the exercise of the right to self-organization,to form labor organizations,to join or assist theconstituent locals of SuffolkCountyDistrict Council, United GROVE SHEPHERD WILSON & KRUGE, INC.225Brotherhood of Carpenters and Joiners of America, AFL, or anyother labor organization, to bargain collectively through repre-sentatives of their own choosing and to engage in concerted activ-ities for the purpose of collective bargaining or other mutual aidor protection, or to refrain from any or all of such activities,except to the extent that such right may be -affected by an agree-ment requiring membership in a labor organization as a conditionof employment, as authorized in Section 8 (a) (3) of the Act.All employees are free to become, remain, or to refrain from be-coming or remaining, members in good standing in Local 1483 or theconstituent locals of Suffolk County District Council, United Broth-erhood of Carpenters and Joiners of America, AFL, or any otherlabor organization, except to the extent that this right may be affectedby an agreement in conformity with Section 8 (a) (3) of the Act.THE NASSAU & SUFFOLK CONTRACTORS ASSOCIATION, INC.,Employer.Dated----------------(Representative)(Title)This notice must remain posted for 60 days from the date hereofand must not be altered, defaced, or covered by any other material.Appendix CNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT enter into, maintain, or enforce any agreement orarrangement requiring membership in a labororganization as acondition of employment, unless such agreement or arrangementis authorized by Section 8 (a) (3) of the Act.WE WILL NOT in any like or related manner interfere with, re-strain, or coerce our employees in the exercise of the right to self-organization, to form labor organizations, to join or assist theconstituent locals of Suffolk County District Council, UnitedBrotherhood of Carpenters and Joiners of America, AFL, or anyother labor organization, to bargain collectively through repre-sentatives of their own choosing, and to engage in concerted ac-tivities for the purpose of collective bargaining or other mutualaid or protection, or to refrain from any or all such activities,except to the extent that such right may be affected by an agree-ment requiring membership in a labor organization as a conditionof employment, as authorized in Section 8 (a) (3) of the Act. 226DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT discriminate against Alfred William Mayer, orany other employee, in violation of Section 8 (a) (3) of the Act,at the request or instigation of Local 1483 and Suffolk CountyDistrict Council, United Brotherhood of Carpenters and Joinersof America, AFL, or any other labor organization.WE WILL make whole Alfred William Mayer for any loss ofpay suffered as a result of our discrimination against him.All our employees are free to become, remain, or to refrain from be-coming or remaining, members in good standing of Local 1483 or theconstituent locals of Suffolk County District Council, United Brother-hood of Carpenters and Joiners of America, AFL, or any other labororganization, except to the extent that this right may be affected byan agreement in conformity with Section 8 (a) (3) of the Act.GROVE-HENDRICKSON, A JOINT VENTURE,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Appendix DNOTICE TO ALL MEMBERSPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our members that:WE WILL NOT enter into, maintain, and perform any agreementor arrangement requiring membership in a labor organization asa condition of employment except as authorized in Section 8 (a)(3) of the Act.WE WILL NOT cause or attempt to cause Grove-Hendrickson,or any other employer within our territorial jurisdiction to dis-criminate against employees in violation of Section 8 (a) (3)of the Act.WE WILL NOT maintain, renew, or enforce the clauses of anyagreement with The Nassau & Suffolk Contractors Association,Inc., orany other employer within our territorial jurisdiction,which requireemployeesto joinor maintain their membershipin this or anyother labororganizationas a condition of employ-ment,unless such agreementhas been authorized as provided inthe National LaborRelationsAct, as amended.WE WILL NOT in any like or related manner cause or attemptto cause any member of The Nassau & Suffolk Contractors Asso- GROVE SHEPHERD WILSON & KRUGE, INC.227ciation, Inc., or any other employer within our territorial juris-diction, to discriminate against employees in violation of Section8 (a) (3) of the Act.WE WILL NOT in any like or related manner restrain or coerceemployees in the exercise of the rights guaranteed in Section 7 ofthe Act.WE WILL make whole Alfred William Mayer for any loss ofpay suffered as a result of our discrimination against him.WE WILL notify Grove-Hendrickson, in writing, and furnish acopy of such notification to Alfred William Mayer, that we haveno objection to his employment by said Company.LOCAL 1483,UNITED BROTHERHOOD OF CARPENTERSAND JOINERS OF AMERICA,AFL,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, andmust not be altered, defaced, or covered by any other material.Appendix ENOTICE TO ALL MEMBERSPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our members that :WE WILL NOT enter into, maintain, and perform any agree-ment or arrangement requiring membership in a labor organiza;tion as a condition of employment except as authorized in Section8 (a) (3) of the Act.WE WILL NOT cause or attempt to cause Grove-Hendrickson,or any other employer within our territorial jurisdiction, to dis-criminate against employees in violation of Section 8 (a) (3)of the Act.WE WILL NOT maintain, renew, or enforce the clauses of anyagreement with The Nassau & Suffolk Contractors Association,Inc., or any other employer within our territorial jurisdiction,which require employees to join or maintain their membershipin this or any other labor organization as a condition of employ-ment, unless such agreement has been authorized as provided inthe National Labor Relations Act, as amended.WE WILL NOT in any like or related manner cause or attempt tocause any member of The Nassau & Suffolk Contractors Associa-tion, Inc., or any other employer within our territorial jurisdic-334811-55-vol 109-16 228DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion, to discriminate against employees in violation of Section8 (a) (3) of the Act.WE WILL NOT in any like or relatedmannerrestrain or coerceemployees in the exercise of the rights guaranteed in Section 7of the Act.WE WILL make whole Alfred William Mayer for any loss ofpay suffered as a result of our discrimination against him.WE WILL notify Grove-Hendrickson, in writing, and furnish acopy of such notification to Alfred William Mayer, that we haveno objection to his employment by said Company.SUFFOLK COUNTY DISTRICT COUNCIL,UNITED BROTHERHOOD OF CARPENTERSAND JOINERS OF AMERICA, AFL,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Appendix FA. G. Bancker & Co., Inc., 67 Orchard Street, ManhassetCrampton Bros., Inc., E. Shore Road, Great NeckDavis Construction Company, Charlotte Avenue, HicksvilleTed Fatscher, 17 Emerson Place, Valley StreamGifford Construction Co., Inc., 45 Middle Neck Road, Great NeckGood Roads Engineering & Construction Co., Burns Avenue,WantaghGrant Park Construction Co., 65 Prospect Avenue, LynbrookWilliam H. Greene, Grand Boulevard, WestburyR. B. Hamilton Contracting Co., Railroad Avenue, RoslynHendrickson Bros., Inc., 63 No. Central Avenue, Valley StreamJ. J. Haggerty, Inc., Westhampton Beach, New YorkHinkle & Finlayson, Inc., Sea Cliff Avenue, Glen CoveHorn Construction Co., Inc., 6 Miller Avenue, MerrickJohnson, Drake & Piper, Inc., 86 Trinity Place, New YorkKarlson & Reed, Inc., W. Barclay Street, HicksvilleVincent Provenzano Construction Co., 157 Franklin Place, WoodmereJohn C. Peterson Construction Corp., 958 Church Street, BaldwinRadory Construction Corp., 750 Hempstead Turnpike, FranklinSquareRusciano& Son Corp., Sunrise Highway, Rockville CentreSlattery Contracting Co., Inc., 72-02 51st Road, WoodsideStandard Bitulithic Co., Woodside Avenue, BaldwinSwitzer Contracting Co., Inc., 57 Glen Street, Glen Cove GROVE SHEPHERDWILSON &KRUGE, INC.229Intermediate Report and Recommended OrderSTATEMENT OF THE CASEThe consolidated complaint herein alleges that Grove Shepherd Wilson & Kruge,Inc., and Hendrickson Bros., Inc., severally and as a Joint Venture known 1 asGrove-Hendrickson, have violated Section 8 (a) (3) and (1) of the National LaborRelations Act, as amended, 61 Stat. 136, by refusing to hire Alfred William Mayeron or about October 29, 1952, because Suffolk County District Council and Local1483, United Brotherhood of Carpenters and Joiners of America, AFL, had notreferred him for employment, and that said Respondents and The Nassau & SuffolkContractorsAssociation, Inc., have violated said Sections by maintaining sinceAugust 26, 1952, and enforcing a collective-bargaining agreement with the Coun-cil,which agreement contains union-security clauses not in compliance with Section8 (a) (3) of the Act; and that Local 1483 and the Council have violated Section8 (a) (2) of the Act by causing and attempting to cause Grove Shepherd andHendrickson, individually and as the Joint Venture, to refuse as above noted, thatthe Council2 further violated said Section by maintaining and enforcing the afore-mentioned collective-bargaining agreement, and that by said acts Local 1483 andthe Council have violated Section 8 (b) (1) I (A) of the Act.There is no issue concerning the refusal to hire Mayer, but the answers denythe allegations of unfair labor practices.A hearing was held before me at New York, New York, on October 12, 19,and 20, 1953. Pursuant to leave granted to all parties, and the time therefore hav-ing been extended, briefs were thereafter filed by all of the Respondents.Upon the entire record in the case and from my observation of thewitnesses,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT COMPANIES AND THE ASSOCIATION AND THELABOR ORGANIZATIONS INVOLVEDItwas admitted and stipulated and I find that Grove Shepherd, Hendrickson,and the Association are New York corporations; that Grove Shepherd and Hend-rickson are and have been engaged in the construction of industrial structures andother buildings; that at all times material hereto the Joint Venture was engaged inconstruction at Calverton, New York, for Grumman Aircraft Corporation at a con-tract price of more than $13;000,000, the structure so completed being for themanufacture for the Department of Defense of the United States of military air-craft and component parts which are essential for the national defense; that theAssociation exists for the purpose of representing in labor negotiations employersin the construction industry in Nassau and Suffolk Counties in the State of NewYork, and that the members of the Association, listed in Appendix A attachedhereto, at all times material hereto purchased materials and equipment valued atmore than $500,000 and shipped to places within the State of New York from placesoutside said State; and that Grove Shepherd, Hendrickson, the Joint Venture, andthe Association are and at all times material hereto have been engaged in interstatecommerce within the meaning of the Act.Itwas admitted and stipulated and I find that Local 1483 and the Council arelabor organizations within the meaning of the Act.II.THE UNFAIR LABOR PRACTICESA. The collective-bargaining agreement and generalviolativepracticesOn January 25, 1951, the Association (for Fits members) and the Council (whichincludes Local 1483) entered into a collective-bargainingagreementwhich has beencontinued in effect between the parties and those whom theyrepresent.The agree-ment includesthe following provisions among others:SECOND: The Contractor shall employ carpenterswho are members in goodstandingof the Local Unions affiliated with the Suffolk County District Councilof the United Brotherhood of Carpenters and Joiners of America when pos-sible.All foremen must be members of the United Brotherhood of Carpen-ters and Joinersof America.There shall be a Foreman Carpenteron all jobs2 As amended at the hearing with respect to caption, allegations, and all proceedings.s Although Local 1483 is not named in this allegation, it Is one of the local unions forwhich the Council acted. 230DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhere four or more carpenters are employed.All Foremen, except the firstone, must be members of this District Council.ELEVENTH. In order to assure an adequate force of skilled mechanics, eachContractor shall be allowed one (1) apprentice to every six (6) journeymencarpenters in his employ.No apprentice shall be employed however,unlesshe is a member of the United Brotherhood of Carpenters and Joiners ofAmerica. ..SEVENTEENTH: If the Courts should decide that any part of this Agreementisunconstitutional or illegal or should any clause or part of this Agreementbe found contrary to present or future Laws, it shall not invalidate the otherportions of this Agreement, it being the sole interest and purpose of this Agree-ment to promote peace and harmony in the craft along lawful lines.Hendrickson is a member of the Association; Grove Shepherd is not. The GeneralCounsel attempted to show the relationship of the two in this joint venture, to bringGrove Shepherd and the Joint Venture within the terms of or the responsibility forthe collective-bargaining agreement, aside from the issue of the practices followed.The testimony, however, indicates that Grove Shepherd, as sponsor of the JointVenture, established the policies and working conditions on this job; that the policycommittee, which is composed of designees of both Companies, delegated mattersof policy and gave power of attorney to Grove Shepherd officers; that GroveShepherd policies here relevant call for hiring regardless of union membership, andthat instructions concerning such policies are transmitted to those who hire.Whilethe Joint Venture followed or paralleled the provisions of the collective-bargainingagreement or the prevailing practice with respect to wages, overtime, welfare fundpayments, and holidays, that fact does not warrant the conclusion that either GroveShepherd or the Joint Venture adopted the agreement and is liable for those provi-sions which the evidence does not show that they followed (not to mention thoseprovisions which they were shown not to have followed).Any liability because ofthe agreement must therefore be limited to the Association, Hendrickson, the Council,and Local 1483.Turning now to the agreement, it may be noted first that the purported nullityclause, "Seventeenth," cannot prevent a finding of unfair labor practice based onany of the other provisions of the agreement .3To the extent that it accords a preference to union members, "Article Second"on its face violates the Act.'As for apprentices, we have only the testimony bythe Council's business agent, Meinertz, that apprentice training was given to non-members, but not that such nonmembers were given jobs.While it appears thatone apprentice was employed on this job although he was not a member of theBrotherhood, the evidence adduced is not sufficient to indicate that the practicewith respect to employment of apprentices generally differed from the violativeprovisions of the agreement.Nor is there proof of exculpating practice in employ-ment of carpenters on jobs other than this one as they are covered by the agreement.(Ihave not overlooked the conclusion by Meinertz, cited by counsel for theEmployers, which he declared when an attempt was made to pierce his reluctanceto acknowledge that the agreement is in effect. In contrast to this witness' readinessto state a conclusion which he was neither qualified nor authorized to declare, washis unwillingness to identify the Brotherhood's constitution and bylaws now in effectand his expressed belief that several changes had been made since adoption of thecopy offered although it was later stipulated to be in force and without amendments.Iwould not rely on Meinertz's testimony to find that whatever violations appearin the agreement "were not in effect and, accordingly, were not in force.")Viola-tion of Section 8 (a) (3) and (1) on the one hand and 8 (b) (2) on the otheris found in connection with the agreement.In any event, and regardless of the practice followed, the restraint inherent in theprovisions noted, in the absence of clear notice to all who might be affected thereby,continued in violation of Section 8 (a) (1) and 8 (b) (1) (A) respectively.5Also to be considered (to the extent that they are shown to have been applied,since union provisions standing alone, as distinguished from an agreement with anemployer, have not been deemed proscribed by the Act) are the fact that foremen3New York'State Employers Association, Ine, et at,93 NLRB 1274 Ibid.The explanations or seasons offered at the various levels in that case (TrialExaminer, Board, and circuit court of appeals) indicate that the decision does not requirethat action be taken against employees, or, as contended by counsel for the Unions herein,that it be "related to actual employment situations " In fact, the Union and Council werethere absolved of liability for any discharge , their liability was limited to the agreement5MonolithPortland Cement Company,94 NLRB 1358;Jandel Furs,100 NLRB 1390_ GROVE SHEPHERD WILSON & KRUGE, INC.231aremembers of the Brotherhood,the provisid n in the Brotherhood's constitutionand bylaws(section 42,U) that "Members who contract work or become foremen,must comply with union rules and hire none but members of the United Brother-hood," and sections 1, 2 (e), and 10(b) of the Council'sworking rules, whichgovern procedure on employment of union men and nonunionmen. (The restrictivenature of these provisions is clear, and they need not be here set forth;there is noissue in that respect.)But on the issue of discrimination by an employer and aunion's causing an employer so to discriminate,the hiring practice actually followedismaterial;6and this is especially true, as we consider this job, with respect toGrove Shepherdand theJoint Venture,whoseliability ifany is not based on theagreement,as noted.WhileMattson, the foreman to whom Mayer applied, testified that he abidesby the Brotherhood'sbylaws, that conclusion is overcomeby his specifictestimonythat he is not concerned over the union membership or lack of membership of hiscarpenters,he has never inquired concerning their union status when hiring men,and he has never been told to restrict hiring tounion members. (For the reasonsnotedsupra,we are here concerned with the practiceon this job,not with the provi-sions of the agreement as such.)Ahneman,another foreman,or assistant super-intendent,and Bauer,the project manager, also testified to the practice of hiringwithout discrimination.Not only was this testimony not countered,but it is clearthat nonunion employees were in facthired, thisbeing in accordwithGroveShepherd's policies as testified to and with the instructions allegedly transmitted toMattson.The evidence does not show general violative practices on this job.B.MayerOn October 29, 1952,' Mayer, a member of the Brotherhood, applied for worktoMattson, a carpenter foreman on the job.Mattson replied that he had hiredmany men that morning and was not hiring any more, and, at Mayer's suggestion,8took his name, address, and telephone number, saying that he would call Mayerifhe needed him.Mayer did not thereafter reapply.°He testified that there is noshapeup on such jobs, and that there is no custom of hiring before 8 a. in., whenthe workday begins. I credit the testimony of various witnesses that applicants doshapeup and that selection is made from among them; and that only in case ofexceptional need is a man hired later in the day.Further, regardless of customor the general practice in the industry, the evidence clearly indicates the practiceon this job.There does not appear to have been any exceptional need when Mayerapplied on the 29th.Having concededly declared that he had hired many men that morning, Mattsontestified that some started to work that day while others were told to report the follow-ing morning as certain necessary material was not yet available.He testified alsothat he had hired 5 or 6 carpenters since October 29,10 when Mayer applied. Thedates and circumstances of such later hirings do not appear, nor any reason whyMattson did not call Mayer. It is to be noted that of the 14 engaged on October29 or who started to work on that and the following day, all were laid off betweenNovember 11 and December 3.Whether the 5 or 6 most recently hired replacedany of these is again not shown.While there is open a wide area for speculation,there is no reasonable basis for inferring that Mattson did not call Mayer because8 Jandel Furs, supra7that it was after 108Mayer related the events several times, on each occasion but one failing to state whosuggested that Mattson take his name, addiess, and telephone numberThe latter clearlydeclared that Mayer asked him to do this, and explained that he would not refuse sucha request8 The futility theory mentioned by the General Counsel depends not only on discriminationbut also, as stated by him, on the applicant's knowledge of itOn the latter score, Mayerdid not appear to expect or recognize discrimination when he applied nor has it beenshown that he would have applied again but for something which then or thereafteroccurredAs for the failure to call Mayer, it has not been shown that he was "needed "Under these circumstances, the taking of his name did not relieve Mayer of the burdenof applying and place on Mattson the duty to call himThat this was Mayer's ownappraisal is to he seen in his testimony that he may have but did not think that he ieturnedon the following day, lie did not indicate that he thought it unnecessaiy to reapply.10Fifty-two wen e hired before that day 232DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe latter had no union referral."The record shows that union referrals were notcalled for on employment, and the issue of referral does not appear to have arisenin any of the 70-odd hirings described. Suspicion or surmise cannot substitute forevidence.The unfair labor practices foundsuprain connection with the collective-bargainingagreement do not indicate discrimination against Mayer, the issue in his case beingunion referral, not union membership, and the agreement having been found violativebecause of its provisions with respect to union membership.As for the "unionmembers only" provision of the Brotherhood's constitution and bylaws, there is nowarrant to extend "the spirit . . . of the regulations," as requested by the GeneralCounsel, to cover referrals in the absence of proof that referrals were made.It is neither my function, my purpose, nor my intention to suggest to Mayer whatprocedure he should follow in seeking employment. But the defense could readilyhave been tested had he applied before 8 a. in. on several occasions, including timeswhen carpenters were employed.Had he then been passed over, even if allegedlybecause of personal preference wholly unconnected with union affairs, the issuewould at least have been more clearly defined and a basis provided for a finding ofdiscrimination.The evidence here, however, is far from proving that he was infact discriminated against and that any such discrimination was connected withabsence of referral from Local 1483 or the Council.We cannot substitute Mayer'sconviction, however firm, for proof to support it. I find no violation in the Act inthe refusal to hire Mayer.III.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in section II, above, occurring in con-nection with the operations of Hendrickson and the Association described in sec-tion I, above, have a close, intimate, and substantial relation to trade, traffic, andcommerce among the several States, and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.IV.THE REMEDYSince it has been found that certain of the Respondents have engaged in and areengaging in certain untair labor practices affecting commerce, I shall recommend,that they cease and desist therefrom and take certain affirmative action to effectuatethe policies of the Act.It has been found that Hendrickson and the Association violated Section 8 (a)(1) and (3), and that Local 1483 and the Council violated Section 8 (b) (1) (A)and (2) by maintaining the illegal union-security clauses in their agreement and byrestricting employment to union members. I shall therefore recommend that suchRespondents cease and desist from such or any like or related conduct, and from11A 7-page statement,signed by Mattson,was received in evidence.The GeneralCounsel points out that in it he declared that he would have hiredMayerhad the Iatteibeen referred by the Union,that lie hired through the shop steward,and that carpentersgenerally were hired through the Union.But the first of these remarks is actually thelast and appears at the very end of the statement It is clear that Mattson was hererelating what he would have donehad playerbeen refereedearlier(not had Mayer beenreferred),since in the statement he had already clearly explained that when Mayerapplied there was no longer any needIn any event,Mattson testified that his statementdid not correctly set forth his remarks to the Board representative who wrote it, and hereferred to expressions which were not hisWhileIam not quite satisfied with hisattempt to avoid responsibility for the statement,which lie signed, it stands alone incontradiction to other and reliable evidence concerning hiring practices,notedsupraOnly here is there reference to the potency of a referral in obtaining employmentInthe absence of evidence(cfN L R B v Constiuction SpecialtiesCo., 208 F. 2d 170(C A. 10)), of a singleoral or written referral or other evidence to show that such apracticewas followed on this fob,and in viewof thetestimony that there were noreferrals and further that the union setup in the county made it impractical if notimpossible to follow a referral system,I do not rely on Mattson's statement as proof ofthe violation allegedMayer's remarks suggested not so much the absence of a referralas a positive act of blacklisting;but here again we have no proof beyond that which hasbeen noted in connectionwith thechargethata referral system existed(The RespondentsconstrueMayer's complaint to be that there was not maintained a iefeiral system adequateto insure a job for him ) GROVE SHEPHERD WILSON & KRUGE, INC.233giving effect to the clauses of the agreement 12 which violate the Act,or similarclauses of any extension or renewal thereof.In addition to the notices to be signed by Hendrickson and Local 1483, andposted, I shall recommend that the Association and the Council sign appropriatenotices for posting by Hendrickson and at the office of Local 1483, if any, respec-tively.Notices to be posted by Hendrickson shall be posted at its office and ineach of its places of employment in Nassau and Suffolk Counties.19 It will serveno useful purpose to direct posting at the Association's office or at the Council'soffice, if any.Because we have no jurisdiction herein over members of the Associa-tion other than Hendrickson, I shall further recommend only that the Associationsend copies of its notice to such other members and request them to post the same.Similarly, because we have no jurisdiction over constituent locals of the Councilother than Local 1483, I shall further recommend only that the Council send copiesof its notice to such other locals and request them to post the same.I shall not recommend that the Board issue a broad cease and desist order sinceit isnot reasonably to be apprehended that the Respondents will commit unfairlabor practices different from and not related to those found herein.The order willnot, however, be limited to agreements among the various Respondents herein sincethe unfair labor practices found indicate a desire andintentto commit the samevis-a-visother employers and labor organizations."For the reasons stated in the subsection entitled "B. Mayer," I shall recommendthat the complaint be dismissed insofar as it alleges the discriminatory refusal to hireMayer; for said reasons and for the reasons stated in the subsection entitled "Thecollective bargaining agreement and general violative practices" I shall recommendthat the complaint be dismissed against the Respondents Grove Shepherd and theJoint Venture.Upon the basis of the above findings of fact and upon the entire record in thecase,I make the following:CONCLUSIONS OF LAW1.Local 1483, United Brotherhood of Carpenters and Joiners of America, AFL,is a labor organization within the meaning of Section 2 (5) of the Act.2.Suffolk County District Council, United Brotherhood of Carpenters and Joinersof America, AFL, is a labor organization within the meaning of Section 2 (5) ofthe Act.3.The Nassau & Suffolk Contractors Association, Inc., is an employer withinthe meaning of Section 2 (2) of the Act.4.By discriminating in regard to the hire and tenure of employment of its em-ployees, thereby encouraging membership in labor organizations, Hendrickson Bros.,Inc., has engaged in and is engaging in unfair labor practices within the meaning ofSection 8 (a) (3) of the Act.5.By discriminating in regard to the hire and tenure of employment of employeesof its members, thereby encouraging membership in labor organizations, The Nassau& Suffolk Contractors Association, Inc., has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (a) (3) of the Act.6.By interfering with, restraining, and coercing its employees in the exercise ofrights guaranteed in Section 7 of the Act, Hendrickson Bros., Inc., has engaged inof the Act.7.By interfering with, restraining, and coercing employees in the exercise of rightsguaranteed in Section 7 of the Act, The Nassau & Suffolk Contractors Associa-tion, Inc., has engaged in and is engaging in unfair labor practices within the mean-ing of Section 8 (a) (1) of the Act.8.By causing the Association and its members to discriminate in regard to hireand tenure of employment in violation of Section 8 (a) (3) of the Act, the Councilhas engaged in and is engaging in unfair labor practices within the meaning of Sec-tion 8(b) (2) of the Act.9.By causing the Association and its members to discriminate in regard to hireand tenure of employment in violation of Section 8 (a) (3) of the Act, Local 1483has engaged in and is engaging in unfair labor practices within the meaning of Section8 (b) (2) of the Act."There is neither allegation nor evidence attacking the majority status of Local 1483or the other constituent locals in the Council. It will therefoie not be recommendedthat the agreement be set aside in its entirety.11The Lummus Ccm pang,101 NLRB 162814 SeeNew York State EmployersA,socsattion,Imc., at al, 93NLRB 127 234DECISIONS OF NATIONAL LABOR RELATIONS BOARD10.By restraining and coercing employees in the exercise of the rights guaranteedin Section 7 of the Act, the Council has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (b) (1) (A) of the Act.11.By restraining and coercing employees in the exercise of the rights guaranteedin Section 7 of the Act, Local 1483 has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (b) (1) (A) of the Act.12.The aforesaid unfair labor practices are unfair labor practices affecting com-merce, within the meaning of Section 2 (6) and (7) of the Act.13.The Respondents have not engaged in unfair labor practices within the mean-ing of the Act with respect to Alfred William Mayer.14.Grove Shepherd Wilson & Kruge, Inc., has not engaged in unfair labor prac-ticeswithin the meaning of Section 8 (a) (1) or (3) of the Act.15.The Joint Venture of Grove Shepherd Wilson & Kruge, Inc., and HendricksonBros., Inc., has not engaged in unfair labor practices within the meaning of Section8 (a) (1) or (3) of the Act.[Recommendations omitted from publication.]ARTHURH.SUMNER, D/B/AATECOPRODUCTSandINTERNATIONALAS-SOCIATION OF MACHINISTS,AFL.CaseNo.2-CA-2944.July20,1954Decision and OrderOn January 21, 1954, Trial Examiner Arthur E. Reyman issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent has not engaged in and is not engaging in certain unfairlabor practices alleged and recommending that the complaint be dis-missed, as set forth in the copy of the Intermediate Report attachedhereto.Thereafter the General Counsel and the Charging Union,International Association of Machinists, AFL, filed exceptions to theIntermediate Report, and briefs were filed by the General Counsel,Union, and Respondent.The Board has reviewed the rulings made by the Trial Examinerand finds that no prejudicial error was committed. The rulings arehereby affirmed.The Board has considered the Intermediate Report,the exceptions and briefs, and the entire record in the case, and herebyadopts the findings, conclusions, and recommendations of the TrialExaminer with the modifications indicated below.'We agree with the conclusion of the Trial Examiner that the Re-spondent did not violate Section 8 (a) (3) by refusing to reinstate theseven employees who struck on December 4,1952.2iThe Trial Examiner found that the Respondent's attorney privately interrogated someof the employees after the filing of the charge, but that the questioning was not a violationbecause it was privileged.The record contains no evidence of such an interrogation.Therefore, we correct the Trial Examiner's finding of fact. In view of the absence ofany evidence as to unlawful interrogation, we find no violation in this respect.We agree with the Trial Examiner's conclusion that Sumner's reported conversationswith Davey and Elwertowski, even if improper, were isolated incidents which do not requirea remedial order.Accordingly, it is unnecessary to pass upon, and we do not adopt,hisprior conclusion that Sumner did not exceed the bounds of propriety in suchcircumstances.2Elwertowski, Lake, Lazore, Prinzi, A. Sanchez, L. Sanchez, and M. Sanchez.109 NLRB No. 37.